Citation Nr: 1039491	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.   Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of service connection for right ear hearing loss and a 
low back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have left hearing loss for VA purposes.

2.  Chronic tinnitus onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss 
have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for tinnitus have been 
met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in December 2005 and March 2006.  Additionally, VA has 
obtained service treatment and examination records, afforded the 
appellant an examination which is adequate for adjudicative 
purposes, obtained probative medical opinions as to the etiology 
of disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection 
may also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that, in cases where the evidence shows 
that the veteran engaged in combat with the enemy, VA will accept 
satisfactory lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of such 
service, notwithstanding the fact that there is no official 
record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  In this case, the evidence documents that the 
Veteran was awarded combat medals/citations.  Thus, the Board 
finds that the "combat presumption" is applicable.  The Board 
notes that this presumption does not establish a presumption of 
service connection, but it eases the combat Veteran's burden of 
demonstrating the occurrence of some in-service incident to which 
the current disability may be connected.  See Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).  There must still be medical 
evidence of a current disability and a link between the current 
disability and in-service incurrence.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that he developed bilateral hearing loss and 
tinnitus as a result of noise exposure during his combat service.  
The Veteran has denied post-service noise exposure.  

The service medical evidence reflects no abnormal findings or 
complaints suggestive of hearing loss.  In fact, the service 
treatment records do not report any complaints or treatment 
related to hearing loss; the July 1968 annual examination record 
reports normal results on the whispered and spoken voice test, 
normal clinical findings for the ear, and negative history as to 
hearing loss; and the April 1970 separation examination record 
reflects normal clinical findings for the ear and puretone 
thresholds below those indicative of hearing loss.  See Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test 
is normal).  

A May 2006 VA examination record reveals the Veteran's history of 
constant tinnitus since service.  Audiometric testing revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
40
35
LEFT
15
15
10
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  The 
examiner diagnosed the Veteran with high-frequency sensorineural 
hearing loss in the right ear, "normal" hearing in the left 
ear, and bilateral subjective tinnitus.  The examiner opined 
that, based on the evidence of normal hearing at the time of 
discharge from service, it was not likely that the hearing loss 
had its origins in service.  He also opined that based on the 
lack of documentation of tinnitus in the service medical 
evidence, it was not likely that the tinnitus had its origins in 
service.  Review of the examination record indicates that this 
examination was adequate:  the examiner reviewed the claims file, 
elicited a medical history from the Veteran, and conducted the 
appropriate testing.  The Veteran has not contended that the 
examination was inadequate or that his hearing has changed (i.e. 
worsened) since the examination was conducted.  

Hearing Loss, Left ear

Impaired hearing will be considered a disability for VA purposes 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of § 3.385, however, do not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service.  Although that regulation speaks in terms of service 
connection, it operates to establish when a measured hearing loss 
is (or, more accurately is not) a "disability" for which 
compensation may be paid, provided that other requirements for 
service connection are otherwise met under 38 U.S.C.A. §§ 1110, 
1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet 
.App. 155 (1993). 

After review of the evidence, the Board finds that service 
connection is not warranted for left ear hearing loss.  None of 
the medical findings of record indicate that the Veteran has 
impaired hearing, as defined by VA regulation, in the left ear, 
and although the Veteran has asserted having hearing loss and is 
competent to report the existence of diminished hearing, he is 
not competent to diagnose himself with "hearing loss" as 
defined by VA.  As noted above, service connection can only be 
granted if the Veteran has a current service-connectable 
disability.  In this case, the competent evidence does not show 
that the Veteran has such a disability in the left ear; thus, 
service connection is not warranted for the reported left ear 
hearing loss.  


Tinnitus 

Although the medical evidence of record does not indicate a 
diagnosis of tinnitus until approximately 35 years after 
separation and the record includes a negative nexus opinion, the 
Board nevertheless finds service connection is warranted.  The 
Veteran is competent to report that he had unprotected noise 
exposure in service, that he developed tinnitus in service, and 
that he had had tinnitus since service, and the Board finds the 
Veteran's history credible and consistent with the nature of his 
combat service.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. 
at 471 (1994).  See also Jandreau, 492 F.3d at 1372 (the 
layperson may be competent to identify the condition where the 
condition is simple).  Based on the foregoing, and giving the 
benefit of the doubt to the Veteran, the Board finds that service 
connection for tinnitus is warranted.  


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

Further development is needed on the claim of service connection 
for right ear hearing loss and a low back disorder.  

The May 2006 VA examination includes a finding of hearing loss in 
the right ear for VA compensation purposes; however, the 
examiner's opinion that the current hearing loss is not related 
to service because the Veteran had normal hearing at separation 
is legally incorrect.  See Hensley.  Thus, another opinion is 
needed.  

The Veteran has reported having back problems during service.  
Specifically, he has reported straining his back several times at 
the beginning of his tour in Vietnam when he was assigned to 
construct bunkers and stressing his back during training to fly 
backseat in a F4 Phantom.  He has indicated that his back 
problems have persisted since these episodes.  See February 2006 
statement.  

Review of the record includes an assessment of low back pain as a 
result of "L-5 disc degeneration with facet joint hypertrophy, 
L-4 disc wedge, and chronic subluxation degeneration complex at 
L-3, L-4, and L-5."  See February 2006 Krieger-Halle medical 
record.  Based on the Veteran's competent history of back 
problems during and since service and the evidence of a current 
disability, the Board finds that a VA examination with opinion is 
needed to determine whether the Veteran has a current disability 
which onset in service or is causally related to service.  See 38 
U.S.C.A. § 5103A(d).  

The Board acknowledges that the record already includes a 
chiropractic physician's opinion that the Veteran's complaints of 
low back pain are "consistent with a long-term disc degeneration 
of more than 25 years duration, probably [beginning] with initial 
injury and symptomatic picture during" service.  See February 
2006 Krieger-Halle medical record.  The chiropractic physician 
did not provide any rationale for this determination, however.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(opinion's probative value determined by whether it is supported 
by a detailed rationale/explanation).  As such, the Board finds 
the opinion lacks probative value, and that another opinion is 
needed.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a VA 
audiologist for an opinion as to the likely 
etiology of the currently demonstrated 
right ear hearing loss.  After reviewing 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's right ear 
hearing loss is related to service.  The 
examiner is reminded that normal 
audiological findings at separation are not 
determinative.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the reported back 
condition.  For any diagnosed disorder, the 
examiner is requested to state whether it 
is at least as likely as not that the 
disorder onset during service or is 
causally related to service.  The examiner 
is requested to provide a rationale for any 
opinion expressed.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


